department of the treasur internal_revenue_service washington d c tax_exempt_and_government_entities_division date jun la 4g ae ooo contact person identification_number telephone number t eo b2 employer_identification_number legend dear sir or madam this is in reply to l’s letter of date and supplemented date and may in particular l has requested that this investment be concerning l's proposed investment in m treated as a program related investment as that term is defined in sec_4944 of the internal_revenue_code and that the investment not be considered a taxable_expenditure within the meaning of sec_4945 of the code ol re aa facts l has been recognized as exempt under sec_501 a of the code as an organization described in sec_501 and is a private_foundation within the meaning of sec_509 of the code l has been a strong supporter of biodiversity and environmental sustainability l recognizes that there must be linkage between- economic development required to reduce poverty and conservation of the biological resources on which nearly all economies are based l proposes to invest dollar_figurex in m a for-profit corporation m is characterized as a financial intermediary created in large part with the assistance of n and o m was formed for the purpose of financing and promoting the expansion of environmentally oriented businesses that will contribute to conservation and economic development in economicaily and or environmentally sensitive areas of v m will coordinate the funding efforts of socially conscious investors and then make direct investments in businesses that involve the sustainable use of natural_resources foster the preservation of biological diversity or engage in organic agriculture with biodiversity linkages the shareholders in m include governments international development aid agencies and some private investors l represents that m has twin goals first m has a goal of z rate of return per investors second m must be abie to demonstrate a clear environmental benefit through each investment the z return is significantly less than the acceptable rate of return on international venture capital fund investments of comparable risk and is well below the rate that l would require under its normal investment standards l represents that the targeted rate here z taken as a factor by itself by l ina normal investment strategy not in conjunction with a program related investment would not compensate for the speculative nature of the investment and the overall risk associated with m's unique investment characteristics l has represented that the investment guidelines m will use are consistent with the objectives of the global environmental facility of the world bank and that these objectives are derived from the convention of biological diversity which is an international framework for habitat and direct species protection signed by the united_states government and most of the countries targeted for investment by m this objective is conservation of biological diversity the sustainable use of its components and fair and equitable sharing of the benefits arising out of the utilization of genetic resources m is controlled by its board_of directors this board includes one representative from the investment_advisor ia to be described below one selected by n another by p one representative from t a foreign government which is also investing in m and one representative to be nominated by each shareholder with a capital commitment of dollar_figurey or more have a representative on the board_of directors a draft of l's agreement with m sets forth very strict terms regarding l's proposed investment these special terms and conditions go beyond the terms and conditions set forth in the general memorandum of understanding and other documents governing m's investment policy l does not however l has voting rights and as explained below l has invested dollar_figurex in this fund m's board_of directors will appoint a special investment committee ic the ic will have up to six members two will be designated by the board_of directors and will be appointed by s's investment_advisor one who shall not be a member of n shail be designated by ia and appointed by s's investment_advisor and shall serve as tong as n is a shareholder s is a private foreign company whose primary focus is environmental activities person named by t be approved by ic or by a majority of m’s board_of directors if ic is unable to assemble a quorum or if all investment decisions for m will be recommended by ia described below and will the board_of directors has agreed to initially designate one gv re ic has failed to approve the three prior recommendations of agreement ia shall adopt and implement a written environmental management system ems that is reasonably satisfactory to each of the shareholders of the investment_advisor and that is intended to assure that m's investments will be consistent with the world bank environmental policies and guidelines according to m's shareholders ia ia is a newly established organization owned jointly by q a sec_501 public charity that ia will work with individuals and companies in the targeted countries to identify and operates an investment fund and provides debt and equity financing to support environmentatly-sound economic development in developing countries and r an investment_company which fosters and promotes business opportunities in the area of sustainable development and s aspects of m evaluate projects for investment it will then perform the necessary due diligence on all investments this will include on-site review of the potential investments under environmentally sensitive guidelines 1a will then present the potential investment first to the biodivesity advisory board bab described below for comments and pending positive review to ic for approval ia is also responsible for ensuring proper distribution of funds and for monitoring all financial and environmental aspects of each investment ia will ensure that the expected guidelines will be properly applied to all investments ia is also responsible for documentation in connection with any investments made by m ensuring proper distribution of funds and for monitoring all financial and environmental aspects of each investment a will administer all as noted above ia will work with bab which is anticipated to include a broad range of individuals scientists government representatives and representatives of not-for-profit_organizations that have substantial experience in the environmental area bab is to provide counsel on biodiversity issues and on biodivesity related investment eligibility guidelines l has represented that there will be representatives from non-government organizations located in the areas within which investments are to be made it is to include representatives from world renowned environmental and investment organizations one representative of bab will be from n one appointed by o one appointed by p one by t one by u and one by each non-defaulting shareholder whose capital commitment is at least dollar_figurey as noted above all investment decisions will be recommended by ia and approved by ic or by a majority vote of m's board in the eco-tourism area l has provided draft proposals of the environmental considerations m and its advisors will review to ensure that the projects m will invest in will preserve natural habitat and biodiversity eco-tourism can have a tremendous positive or negative impact on natural ecosystems and on biodiversity done correctly eco-tourism preserves biologica systems as well as providing environmental education to tourists governments and environmental organizations also may grant concessions to selected eco-tourism operators as part of extensive land management plans and carrying capacity studies in order to maintain or improve the environment eco-tourism factors that will be considered include facility lay out and location infrastructure design and components energy systems waste management and sewage treatment systems and operational systems special considerations would be applied to m's projects in the area of biodiversity there would be independent scientific review and site visitations m investment projects that involve buffer zones bordering on natural habitats will be especially significant these areas extend or protect existing habitats of plant and animal species although m does not expect eco-tourism projects to comprise very many of m's investments m and ia hope to support some model projects that will set precedents for the growing and hard-to-define tourist industry l represents that its relationship with m will be governed by a special agreement a draft of which emphasizes that in the event that any term or provision contained in this agreement conflicts with any term or provision contained in the subscription agreement or shareholders agreement the documents re generally governing the relationships between the investors and mj the term or provision herein shall control it stresses that no substantial variation will be permitted without l's prior approval in writing and that any portion of the investment not committed to environmental purposes must be returned addition l is permitted to monitor and evaluate operations under the investment and to attend but not vote at board meetings it is also clear that full and complete financial reports will be submitted which will include descriptions of the uses of the funds and evaluations of the progress of m towards achieving environmental purposes in law sec_170 of the code describes a charitable_organization in part as an organization which is not disqualified for tax exemption under sec_501 by reason of attempting to influence jegislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_1 c -i d of the income_tax regulations provides that the term charitable is used in sec_50i c in its generally accepted legal sense revrul_76_204 1976_1_cb_152 sets forth the service's favorable position under sec_501 tegarding environmental and conservation organizations as stated therein it is generally recognized that efforts to preserve and protect the natural environment for the benefit of the public serve a charitable purpose restatement second of trusts sec i959 the revenue_ruling notes that the promotion of conservation and protection of natural_resources has been recognized by congress as serving a broad public benefit for example congress declared in the national environmental policy act of u s c sec j i969 that the prevention and elimination of damage to the environment stimulates the health and welfare of man and enriches the understanding of ecological systems and natural_resources important to the nation other laws recognize that a national policy of preserving unique aspects of the natural environment for future generations is clearly mandated in the congressional declarations of purpose and policy in numerous federal conservation laws see eg wilderness act u s c sec estuarine areas act u s c sec_1221 wild and scenic rivers act u s c sec_1271 water bank act u s c sec_1301 sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation sec_4944 of the code imposes initial taxes and additional taxes on investments by a private_foundation that are made in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 of the code provides that certain investments referred to as program-related investments are exciuded from the definition of jeopardy investments the program related investments are defined as investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property sec_53_4944-3 of the foundation and similar excise_tax regulations defines a program re o related investment as an investment the primary purpose of which is to accomplish one or more of the purposes described in sec_170 no significant purpose of which is the production_of_income or the appreciation of property and it is not designed to accomplish one or more of the purposes described in sec_170 sec_53_4944-3 of the regulations provides that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 of the code if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities for purposes of sec_4944 and sections through the term ‘purposes described in sec_170' shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 sec_53_4944-3 of the regulations provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property sec_53_4944-3 of the regulations provides various examples of program related investments example describes a small_business enterprise x which is located in a deteriorated urban_area and owned by members of an economically disadvantaged minority group conventional sources of funds are unwilling to provide funds to x at reasonable interest rates unless it increases the amount of its equity_capital consequently y a private_foundation purchases shares of x's common_stock y's primary purpose in purchasing the stock is to encourage the economic development of such minority group and no significant purpose involves the production_of_income or the appreciation of property the investment significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the investment and y's exempt_activities accordingly the purchase of the common_stock is a program-related_investment even though y may realize a profit if x is successful and the common_stock appreciates in value example describes a business_enterprise x which is financially secure and the stock of which is listed and traded on a national exchange y a private_foundation makes a loan to x at an interest rate below the market rate in order to induce x to establish a new plant in a deteriorated urban_area which because of the high risks involved x would be unwilling to establish absent such inducement the loan is made pursuant to a program run by y to enhance the economic development of the area by for example providing employment opportunities for low-income persons at the new plant and no significant purpose involves the production_of_income or the appreciation of property the loan significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the loan and y's exempt_activities accordingly even though x is large and established the investment is program-related on the other hand in example x a private_foundation invests dollar_figure in the common_stock of corporation m the dividends received from such investment are later applied by x in furtherance of its exempt purposes although there is a relationship between the retum on the investment and the accomplishment of x's exempt_activities there is no relationship between the investment per se and such accomplishment therefore the investment cannot be considered as made primarily to accomplish one or more of the purposes described in sec_170 and cannot qualify as program-related re sec_4945 of the code imposes an excise_tax on each taxable_expenditure incurred by a private_foundation sec_4945 of the code defines the term taxable_expenditure as including a grant to an organization unless such organization is described in paragraph a or or is an exempt_operating_foundation described in sec_4940 or where the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sub sec_4945 sec_4945 of the code defines the term expenditure_responsibility as requiring the private_foundation to be responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports on how the funds are spent and to make full and detailed reports with such expenditures to the secretary sec_53_4945-5 of the regulations provides that in general a private_foundation is not an insurer of the activity of the organization to which it makes a grant a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 of the code as long as it exerts all reasonable efforts and establishes adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the commissioner section b i of the regulations provides that before making a grant to an organization with respect to which expenditure_responsibility must be exercised a private_foundation should conduct a limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes sec_53_4945-5 ii of the regulations in example describes a situation where foundation y wishes to make a grant to foundation r for use in r's scholarship program y has made similar grants to r annually for the last several years and knows that r's managers have observed the terms of the previous grants and have made all requested reports with respect to such grants no changes in r's management have occurred during the past several years under these circumstances y has enough information to have such assurance as a reasonable man would require that the grant to r will be used for proper purposes consequently y is under no obligation to make any further pregrant inquiry pursuant to this subparagraph sec_53_4945-5 of the regulations provides that in order to meet the expenditure_responsibility requirements of sec_4945 with regard to making a program-related_investment a private_foundation must require that each such investment with respect to which expenditure_responsibility must be exercised must be made subject_to a written commitment such commitment must specify the purpose of the investment and must include an agreement by the organization to use all funds only for the purposes of the investment file annual report s and maintain books_and_records in addition not any of the funds shall be used to carry on propaganda or otherwise attempt to influence legislation or to influence the outcome of any specific public election sec_53_4945-5 imposes similar requirements on grants to foreign organizations and provides specific rules for foreign organizations to establish that they should be considered on a par with domestic charitable organizations and permit them to qualify for grants on a easier basis c of the regulations provides that in general the granting private_foundation shall require reports on the use of the funds compliance with the terms of the grant and follow the progress made by the grantee towards achieving the purposes for which the grant was made go re oe analysis the promotion of conservation protection of natural_resources and efforts to preserve and protect the environment are charitable purposes within the meaning of sec_501 and c b of the code see revrul_76_204 supra and the citations therein program related investment overseas it is reasonable to conclude an investment in an overseas fund which invests in environmental projects could qualify as a program related investment and not constitute a taxable_expenditure a private_foundation may make a sec_4944 of the code and sec_53_4944-3 of the regulations define a program related investment as an investment the primary purpose of which is to accomplish one or more of the purposes described in sec_170 no significant purpose of which is the production_of_income or the appreciation of property and it is not designed to accomplish one or more of the purposes described in sec_170 l has represented that m is different from a typical international venture capital fund m's m has a board an investment advisory committee and an investments are limited to achieving environmental and economic development goals subject_to environmental guidelines and oversight advisory committee that include representatives of other exempt public_charities interested in preserving the environment several international organizations with environmental interests have significant roles in the formation and administration of m to ensure its objectives are met other investors include a foreign government private investors and international financial organizations such as n and o represented that the projected z return is not a return that an international venture capital fund investing solely to make a profit for its shareholders would accept given the risk of the investments l has also represented that m will not use the proceeds for any political or legislative purpose or activity l has m will be investing in environmentally oriented businesses that will contribute to conservation and all investments will be closely scrutinized by m and its various advisory protect the environment committees and only those companies which meet environmentally sensitive guidelines will be eligible for investment by m the members of the advisory boards come from diverse backgrounds in both the public and private sectors and have strong environmental backgrounds l has represented that m's investments will significantly further the accomplishment of l's exempt purposes and that the investments would not have been made but for the relationship between m's investments and the accomplishment of l’s exempt purposes this is analogous to the situations described in example and of sec_53_4944-3 of the regulations where the investments were made to directly accomplish charitable goals l's investment is thus distinguishable from the situation described in example where there was no direct relationship between the investment per se and the accomplishment of charitable purposes although l expects to have a return on its investment no significant purpose of the investment is the production_of_income or the appreciation of property accordingly we conclude that l's investment in m is a program related investment for the purposes of sec_4945 of the code the submitted information establishes that l through m's advisory boards shall carefully scrutinize the investments funded by m this will include on- site investigations furthermore l has negotiated special terms with m that go beyond the agreements subscribed to by m's other investors these special terms include provisions that no substantial variation of the m investment will be permitted without l's written approval and that any portion of l's investment in m not committed to environmental purposes must be returned to l l will receive annual reports including annual shareholder reports as long as l has an investment in m accordingly we conclude that the measures taken by l will meet the expenditure_responsibility requirements of sec_4945 and sec_53_4945-5 of the regulations and that the proposed investment in m will not be a taxable ot re expenditure rulings based upon the information and representations submitted we are ruling that l's investment in m will be a program-related_investment as described in sec_4944 of the code and l's investment in m will not be a taxable_expenditure under sec_4945 this ruling is directed only tol sec_6110 of the code provides that it may not be used or cited as precedent these rulings are limited to the applicability of the provisions of sec_4944 and sec_4945 and sec_4945 of the code and do not purport to rule on any facts that were not represented in the ruling_request as supplemented if you have any questions about this ruling please contact the person whose name and for other matters including questions telephone number are shown in the heading of this letter concerning reporting requirements please contact the ohio te_ge customer service office pincite- a toil free number sihte' ely m berkovsky terrell manager exempt_organizations technical group
